NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0123n.06

                                         Case No. 19-1499

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                    FILED
                                                                                  Feb 27, 2020
                                                                              DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,
                                                     )       ON APPEAL FROM THE UNITED
v.                                                   )       STATES DISTRICT COURT FOR
ALLEN DEAN GORDON CLAYBORN aka                       )       THE WESTERN DISTRICT OF
Allen Meme,                                          )       MICHIGAN
                                                     )
       Defendant-Appellant.
                                                     )



       BEFORE: MERRITT, THAPAR, and LARSEN, Circuit Judges.

       THAPAR, Circuit Judge.         Allen Clayborn tricked charity groups into thinking he

represented world-famous singer Mariah Carey. He told them that, for a hefty fee, Mariah Carey

would perform a benefit concert on their behalf. Clayborn went to great lengths to make the

scheme work. He created fake email accounts, bogus signatures, and false identification. And it

worked—at least at first. Clayborn got tens of thousands of dollars from unwitting charities. But

when the lies caught up to him, Clayborn pled guilty to wire fraud and aggravated identity theft.

       Now, Clayborn argues that the district court clearly erred when it found that: (1) his

actions caused the charities substantial financial hardship, and (2) he took a leadership role in the

scheme. Since neither of Clayborn’s arguments prevail, we affirm.

       Financial hardship. The district court enhanced Clayborn’s sentence because it believed

he caused substantial financial hardship to his victims. See U.S. Sentencing Guidelines Manual

§ 2B1.1(b)(2) (U.S. Sentencing Comm’n 2018). It based its decision in part on statements from
Case No. 19-1499, United States v. Clayborn


the victims. For example, one of the charities that Clayborn targeted said it had “zero dollars in

the bank” after falling for the scheme. What’s more, the botched concert caused serious and long-

term reputational harm. The group lost sponsors and continues to try to repair its relationships in

the community. Another charity reported that it lost $100,000—twice the amount it had in funds

at the time—and now faces possible bankruptcy.

         Clayborn claims the victim impact statements from the charity groups are not credible. He

points to one group’s website, which still lists sponsors that the group said it lost. He also cites

the fact that the groups donated thousands of dollars in scholarships and grants over the last several

years.

         There are a couple of problems with those points. First, Clayborn simply assumes that the

group would remove a sponsor from its website once the sponsor stops contributing. It’s just as

reasonable to assume that the group would leave historic sponsors on the website or might be

delayed in updating the website. So that doesn’t tell us much. Second, Clayborn’s financial data

showing that the group gave out significant scholarships and grants span several years before the

scheme. Obviously, the fact that the groups gave out significant scholarships before they were

defrauded does not tell us anything about how they suffered after the fraud.

         In all, neither of Clayborn’s arguments cast enough doubt on the victims’ statements that

the district court can be said to have clearly erred. True, a reasonable person could draw different

conclusions from this evidence, as is often the case. But we trust district courts to make just these

kinds of judgment calls. After all, credibility determinations are the bread and butter of district

courts and appellate courts are wise to defer to their judgment. See United States v. Sheron, 787

F. App’x 332, 333 (6th Cir. 2019).




                                                -2-
Case No. 19-1499, United States v. Clayborn


        Leadership. The district court enhanced Clayborn’s sentence because it believed he played

a leadership role in the fraud. See U.S.S.G. § 3B1.1(c). The district court found that to be the case

here, and the record evidence supports that decision.

        Clayborn created the scheme. Then, he set up all the false email addresses it used. And he

was the face of the operation throughout. Clayborn only later let his roommate join so that they

could use the roommate’s bank account. These facts, taken together, show that the district court

had a solid basis for concluding that Clayborn played a leadership role. See U.S.S.G. § 3B1.1 cmt.

nn. 2, 4 (listing relevant factors). Thus, the district court did not err.

        We affirm.




                                                  -3-